Citation Nr: 1544259	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a right second distal phalanx fracture.  
 
2.  Entitlement to a compensable evaluation for a bilateral hearing loss.  
 
3.  Entitlement to an increased evaluation for gastroesophageal reflux disease (GERD), evaluated as 10 percent disabling prior to April 11, 2013, and 30 percent disabling thereafter.   

4.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially assigned a non-compensable evaluation from December 10, 2007, to August 4, 2008;  a 10 percent evaluation from August 5, 2008, to August 20, 2012; and a 50 percent evaluation from August 21, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a March 2008 rating decision, the RO continued non-compensable evaluations for residuals of a right second distal phalanx fracture and a bilateral hearing loss.  Then in a March 2009 rating decision, the RO continued the 10 percent evaluation for GERD. 
 
In his December 2008 VA Form 9, the Veteran requested a travel board hearing.  In his August 2009 VA Form 9, the Veteran delineated all the issues he wished to remain on appeal (increased evaluation for the right second distal phalanx fracture, hearing loss, and GERD) and indicated that he did not want a Board hearing.  Hence, the Board considers the December 2008 hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In February 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

In February 2012, along with the issues currently on appeal, the Board remanded the issue of entitlement to service connection for a psychiatric disorder.  During the pendency of the appeal, in a May 2013 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD and assigned a non-compensable evaluation effective December 10, 2007, a 10 percent evaluation effective August 5, 2008, and a 50 percent evaluation from August 21, 2012.  As this represents a full grant of the benefit sought, the service connection issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  The Veteran has disagreed with the evaluations and effective dates assigned, which will be discussed in the remand portion of this decision.   

In the May 2013 rating decision, the AMC also increased the disability evaluation assigned to GERD to 30 percent disabling effective April 11, 2013.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The issues of increased evaluations for right second distal phalanx fracture and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has demonstrated, at worst, Level III hearing acuity in each ear.

2.  For the entire period on appeal, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health throughout the course of the appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Prior to April 11, 2013, the criteria for an evaluation of 30 percent, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7346 (2015).

3.  Beginning April 11, 2013, the criteria for an evaluation in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2007 for the hearing loss disability and in December 2008 for GERD, prior to the March 2008 and May 2009 rating decisions, respectively, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claims.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  All identified and available VA and private treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disabilities since he was last examined in 2013.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Regarding the hearing examination, the April 2013 VA examiner addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Additionally, the Veteran and his representative have not asserted that the VA examination reports have any deficiency regarding the functional impact.  See Martinak, 21 Vet. App. 447.

Finally, the Board remanded this matter for development in February 2012.  The Board instructed the AOJ) to obtain outstanding VA treatment records, clinical records from Moncrief Army Community Hospital, provide him with current VA examinations, and to readjudicate the claims.  Subsequently, outstanding treatment records from VA and Moncrief Army Community Hospital were associated with the claims folder, the Veteran was provided updated examinations for his disabilities in April 2013, and his claims were readjudicated in a May 2013 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As noted above, the Veteran withdrew his request for a hearing.  Thus, the duties to notify and assist have been met.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 20014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2015).  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a non-compensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. 
§ 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85 (2015). 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for bilateral hearing loss.

The relevant evidence includes a November 2007 VA examination report, which noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
20
25
30
20
24
LEFT
15
25
45
20
26

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  These hearing impairment levels correspond to Level III bilaterally.  When those levels are applied to Table VII, a noncompensable evaluation is warranted.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86 (a), (b) (2015).  

A December 2007 VA treatment record showed the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
20
30
30
30
28
LEFT
20
25
40
20
26

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  These hearing impairment levels correspond to Level II bilaterally; and when those levels are applied to Table VII, a noncompensable evaluation is warranted.  Additionally, the Board notes that the provisions of 38 C.F.R. § 4.86 are not applicable as exceptional patterns of hearing impairment have not been demonstrated.  See 38 C.F.R. § 4.86 (a), (b) (2015).  

The Veteran was afforded another VA examination in May 2009, the report of which noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
15
15
25
25
20
LEFT
10
15
45
25
24

Speech audiometry revealed speech recognition ability of 80 percent bilaterally.    These hearing impairment levels correspond to Level III bilaterally; and when those levels are applied to Table VII, a noncompensable evaluation is warranted.  Additionally, the Board notes that the provisions of 38 C.F.R. § 4.86 are not applicable as exceptional patterns of hearing impairment have not been demonstrated.  See 38 C.F.R. § 4.86 (a), (b) (2015).  


Most recently, the Veteran was afforded a VA examination in April 2013, the report of which noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
35
35
25
30
LEFT
20
35
45
30
33

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  These hearing impairment levels correspond to Level I bilaterally; and when those levels are applied to Table VII, a noncompensable evaluation is warranted.  Additionally, the Board notes that the provisions of 38 C.F.R. § 4.86 are not applicable as exceptional patterns of hearing impairment have not been demonstrated.  See 38 C.F.R. § 4.86 (a), (b) (2015).  

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3 (2015).  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.

GERD

The Veteran's GERD has been evaluated as 10 percent disabling prior to April 11, 2013, and 30 percent disabling thereafter.   

The Veteran's disability is evaluated under Diagnostic Codes 7399-7346.  His specific diagnosis is not listed in the Rating Schedule.  Consequently, the RO assigned Diagnostic Code 7399 pursuant to 38 C.F.R. § 4.27 which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2015).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. 4.114 , Diagnostic Code 7346 for hiatal hernia.  

Diagnostic Code 7346 provides a 10 percent rating when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability evaluation is warranted if the condition is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or by other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015). 

The May 2009 VA examination report showed that the Veteran experienced heartburn or pyrosis on a daily basis, water brash at least twice daily, frequent belching throughout the day, nausea once a week, and epigastric pain radiating to the left shoulder four to five times per year.  He denied vomiting, hematemesis, or a history of esophageal strictures.  On evaluation, his abdomen was without masses, guarding, or rebound.  

On VA examination in April 2013, the examiner noted diagnoses of GERD and hiatal hernia, and his treatment with medication.  His symptoms include persistent recurrent epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance with four or more recurrences per year lasting 10 days or more, periodic nausea with four or more recurrences per year lasting one to nine days, recurrent vomiting with four or more episodes with four or more episodes per year lasting one to nine days, and transient melena with four or more episodes per year lasting less than one day.  

VA treatment records throughout the course of the appeal noted the Veteran's GERD symptoms of chronic mild to moderate epigastric pain with medication.  He did not have hematemesis, melena, or hematochezia.  See VA treatment records dated February 2007, January 2009, June 2011, and July 2011.

Additionally, records dated throughout the appeal from Moncrief Army Community Hospital showed that the Veteran had chronic reflux, dysphagia, and gastritis.  He  consistently complained of shoulder pain and chest discomfort.  Also, in particular, an August 2009 treatment record noted the Veteran's complaints of abdominal discomfort, regurgitation hours after eating, heartburn, and pain with swallowing.  He also related chest pain due to GERD symptoms.  The clinician found that there was no hematemesis, abdominal pain, flatus, melena, hematochezia, red blood or mucus in the stool, or constipation.  On evaluation, the Veteran was noted to have a normal abdomen on visual inspection; abdominal auscultation and palpation revealed abnormalities, tenderness, epigastric tenderness, and softness.  There was no abdominal muscle guarding, muscle rigidity, rebound tenderness, Murphy's sign, or mass palpated.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that a 30 percent evaluation for GERD has been met for the entire period on appeal.  The record shows that he had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health throughout the course of the appeal.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  However, a higher rating is not warranted because at no time has the Veteran had vomiting, material weight loss and hematemesis or melena with moderate anemia, or by other symptom combinations productive of severe impairment of health.

Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's GERD and/or bilateral hearing loss are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  With regard to GERD, the Veteran's persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, are clearly encompassed in the rating schedule.  Additionally, during the April 2013 examination, the Veteran stated that his disability affected his job in that he had to constantly excuse himself to use the restroom - these effects of his symptoms are contemplated by the rating criteria.  The Board finds that the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2015).  

Specifically as to hearing loss, the April 2013 VA examination report showed that the Veteran's hearing loss did not negatively impact his occupational functioning as activities of daily living were in a queit environment.  He may have difficulty hearing and communicating in an environment where background noise was present.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule. 

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.  

Prior to April 11, 2013, entitlement to a 30 percent evaluation, but not higher, for GERD is allowed, subject to the regulations governing the award of monetary benefits.

Beginning April 11, 2013, entitlement to an evaluation in excess of 30 percent for GERD is denied.


REMAND

As noted above, in the May 2013 rating decision, the AMC granted service for PTSD and assigned a non-compensable evaluation effective December 10, 2007, a 10 percent evaluation effective August 5, 2008, and a 50 percent evaluation from August 21, 2012.  Although the Veteran filed a claim for an increased evaluation in April 2014, the Board notes that additional records were received within one year of the May 2013 rating decision and therefore the May 2013 rating decision did not become final.  Thereafter in an August 2014 rating decision, the RO continued the 50 percent disability evaluation.  The Veteran then filed a notice of disagreement in October 2014.  The Board observes that review of the record does not indicate that the RO appears to be actively working on the appeal after the October 2014 submission.  Accordingly, a statement of the case has not been issued to date.  Therefore, the issue is remanded to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the increased evaluation claim for residuals of a right second distal phalanx fracture, the Veteran has been afforded VA examinations throughout the course of the appeal.  However, many of the evaluations are based on the third digit and the record reflects that the Veteran has denied problems with his second digit.  Most recently, the April 2013 VA examiner noted a diagnosis of right second distal phalanx facture but indicated the long finger was the digit affected.  Therefore, on remand, the Veteran must be provided another examination to determine the exact nature of his disability and for clarification as to the digit affected.  


Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the issue of an increased evaluation for PTSD.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2014).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of any residuals of a right second distal phalanx fracture.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

In accordance with the latest worksheets for evaluating finger disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  The examiner must determine which digit is affected, and determine the exact nature of the right second distal phalanx fracture to include whether there is any current residuals thereof.   

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the residuals of a right second distal phalanx fracture claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


